Citation Nr: 0931893	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  02-02 518	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for osteoarthritis of 
the right knee, claimed as secondary to service-connected 
residuals of left knee trauma.

2. Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.W.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from 
September 1957 to July 1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from September 2001, February 2003 and June 2003 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

In December 2003 the Veteran testified at a local RO hearing 
before a Veterans Law Judge sitting at Montgomery, Alabama.  
A transcript of that proceeding is of record. 

In the August 2007 Board remand it was noted that as to the 
Veteran's right knee claim, there was a question as to 
whether the Veteran timely appealed the February 2003 rating 
decision denying his claim for service connection for right 
knee disability. That matter was remanded to afford the 
Veteran a hearing before the Board. The left knee and 
hypertension claims were deferred pending a further hearing.

In December 2007, the Veteran testified at another local RO 
hearing before the undersigned Veterans Law Judge sitting at 
Montgomery, Alabama. A transcript of that proceeding is of 
record. At that hearing additional evidence was submitted, 
along with a written waiver of initial consideration of that 
evidence by the RO. Generally see 38 C.F.R. § 20.1304(c).

A May 2008 Board decision found that the appeal of the right 
knee issue was timely but denied an increased rating greater 
than a combined 40 percent since November 8, 2000, for 
residuals of left knee trauma, to include chronic synovitis, 
Osgood-Schlatter's Disease and degenerative arthritis; and 
also denied an increased rating greater than 50 percent from 
April 30, 2003, to September 26, 2004 and greater than 60 
percent from November 1, 2005 for residuals of a left total 
knee arthroplasty. The claims for service connection for 
right knee disability and hypertension were remanded for 
further development. 

The case has now been returned for appellate adjudication. 


FINDINGS OF FACT

1. Disability of the right knee, including osteoarthritis, is 
aggravated by the service-connected residuals of left knee 
trauma, to include postoperative residuals of a left knee 
arthroplasty. 

2. Hypertension is first shown years after service and is 
unrelated to the Veteran's active service and is not due to 
or aggravated by his service-connected residuals of left knee 
trauma, to include postoperative residuals of a left knee 
arthroplasty.


CONCLUSIONS OF LAW

1. Osteoarthritis of the right knee is aggravated by service-
connected left knee disability.  38 C.F.R. § 3.310(b) (2008). 

2. Hypertension was not incurred or aggravated in active 
service and service connection for hypertension may not be 
presumed based on the one-year presumption for a chronic 
disease and hypertension is not proximately due to or 
aggravated by service-connected left knee disability.  38 
U.S.C.A. § 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a), (b) (2008). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, pre-adjudication VCAA notice was not accomplished. The 
Veteran was provided the VCAA notification by RO letter of 
January 2004, after the adjudications in September 2001, 
February 2003, and June 2003. So, the timing of the notices 
did not comply with the requirement that the notice must 
precede the adjudication. 

However the procedural defect was cured because the Veteran 
had a meaningful opportunity to participate effectively in 
the processing of the claims as he had the opportunity to 
submit additional argument and evidence and to address the 
issue at two hearings before the Board. 

The Veteran was notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtaining private medical records on his behalf.

The claims were then readjudicated following notice as 
evidenced by the October 2006 statement of the case 
addressing service connection for right knee disability, the 
Supplemental Statement of the Case (SSOC) of July 2006 
addressing service connection for hypertension, and the 
February 2009 SSOC addressing both issues. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No.05-7157 (Fed. Cir. Apr. 5, 2006). An SSOC constitutes a 
readjudication of a claim, even if it states that it is not a 
decision on the appeal. See Mayfield v. Nicholson, 20 Vet. 
App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 
F.3d 1317 (Fed.Cir. 2007); see also Prickett, 20 Vet. App. at 
377-78.  

Here, the claimant was notified of the law and regulations 
governing effective dates and rating service-connected 
disorders by letter of March 2006.

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, 483 F.3d 1311, 
2007 WL 1016989 (C.A. Fed. 2007).  



Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims. 

The RO has obtained the Veteran's service treatment records 
and VA treatment records. Also, private clinical records have 
been obtained. 

The VCAA duty to assist a Veteran in obtaining evidence is 
predicated on the requirement that the Veteran provide 
sufficient information to identify the relevant records.  
38 U.S.C.A. § 5103A(b)(1). In June 2008 the Veteran indicated 
that he had no further information or evidence to give to VA 
to substantiate his claims. 

The Veteran testified at two personal hearings in support of 
his claims. 

The case was remanded in May 2008 to obtain medical opinions 
as to the relationships, if any, of the claimed disorders to 
the Veteran's military service and to his service-connected 
left knee disorder. The service representative now asserts 
that the medical opinions obtained in December 2008 were too 
vague and did not set forth sufficient rationales in support 
of the opinions. 

However, substantial, rather than absolute or strict, remand 
compliance is the appropriate standard for determining remand 
compliance under Stegall v. West, 11 Vet. App. 268 (1998)). 
Chest v. Peake, No. 2007-7303, slip op (July 21, 2008 Fed. 
Cir.); 2008 WL 2796362 (Fed.Cir.); see also D'Aries v. Peake, 
22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999)). In this case, the Board finds that 
the opinions obtained, in light of the entire evidentiary 
record, are sufficient for appellate adjudication at this 
time. 

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service treatment records reflect that the Veteran's blood 
pressure at service entrance was 106/78. When hospitalized 
for treatment of left knee disability in November 1957 his 
blood pressure readings were 120/80, 160/80, and 120/80. He 
was placed on light duty in May 1958 due to his left knee. 
During hospitalization in January 1958, again for left knee 
disability, he had two blood pressure readings of 118/70. 
There was a notation of "derangement rt. knee" and "knee 
aspirated today" but other clinical records clearly document 
that it was the Veteran's left knee that was treated and 
aspirated. In February 1958 he was evaluated because he had 
been found to have a Grade II apical systolic murmur. On 
examination he reported having no heart disease and his blood 
pressure was 135/90. His heart was not clinically enlarged 
and there was no murmur. A chest X-ray was negative but it 
was noted that cardiomegaly was a function of athletes. 

The Veteran's blood pressure at service discharge was 116/86.

On VA general medical examination in 1960 the Veteran's blood 
pressure was 130/80. 

The Veteran had a left knee arthrotomy in February 1980.  The 
post-operative diagnosis was an old ruptured left anterior 
cruciate ligament.  

Private clinical records show that a February 1980 chest X-
ray revealed mild cardiac enlargement. The diagnosis was mild 
cardiomegaly. 

In September 1981 the Veteran had arthroscopic left knee 
surgery for a torn lateral meniscus.  

Numerous private clinical records in the 1980s are negative 
for signs, symptoms, complaints, history or treatment of 
hypertension or right knee disability. 

In October 1999 the Veteran had additional arthroscopic left 
knee surgery and the post-operative diagnosis was deranged 
medial and lateral menisci, chondromalacia of all 3 
compartment associated with severe synovitis and marginal 
osteophytes of all 3 compartments.  

The Veteran was hospitalized in June 2000 for prostate 
pathology and the discharge diagnoses included hypertension. 

A December 2000 private clinical record reflects that the 
Veteran's overall left leg length was greater than the right 
leg.  

An October 2001 private clinical record reflects that the 
Veteran had a history of hypertension. Another October 2001 
private clinical record reflects his belief that left knee 
pain not only interfered with his ability to sleep but also 
raised his blood pressure.  

On VA examination in December 2002, to determine whether the 
Veteran's claimed right knee disability is secondary to his 
service-connected left disability, the diagnosis, after an 
examination, was "possible degenerative changes" of the 
right knee. With respect to whether right knee disability was 
secondary to the service-connected left knee disability, it 
was stated that this was: 

"a possibility but also somewhat speculative in 
nature.  Therefore, I cannot say that within a 
degree of medical certainty or even as likely as 
not that his right knee condition is 'secondary' 
to the left knee condition.  I think there may be 
degenerative changes of the right knee, which are 
part of the same process that are ongoing in the 
left knee condition, but the right knee is not as 
far advanced as the left at this time."  

However, the examiner also noted that there were no medical 
records available for review and it otherwise appears that 
the history of the disabilities of each knee were obtained 
only from the Veteran.  

In December 2003 Dr. McDaniel reported that he examined the 
Veteran in that month and his blood pressure was 196/100.  
Also, "[b]ased upon a review of service medical records yes, 
it is probably beginning of essential hypertension." 

The Veteran in December 2003 testified that during service he 
had been told during service in 1958 that he had hypertension 
but he had first been treated by a physician after service in 
1980.  Pages 2 and 3 of that transcript.  Prior to that he 
had been treated by his mother, who was a mid-wife, with home 
remedies but after she died in the 1980s he began see a 
physician who had prescribed medication. At service discharge 
he had had symptoms of hypertension, including dizzy spells. 
Page 3. 

In January 2004 Dr. Copeland stated that X-rays revealed 
moderate degenerative changes in the right knee with mild to 
moderate osteoarthritis. The Veteran sought an opinion as to 
whether the right knee disorder was aggravated by the 
service-connected left knee disorder. The physician informed 
the Veteran that the right knee arthritis was not solely 
"predicated" by the fact that he had to favor the left 
knee, due to its arthritis, but certainly the right knee 
arthritis and the pain could be aggravated by the need to 
compensate for the left knee arthritis. 

In March 2004 Dr. Campbell stated that the Veteran had a long 
history of bilateral knee pain and that history of a number 
of cartilaginous and ligamentous injuries had apparently 
predisposed him to osteoarthritis. Also, the Veteran needed 
to establish a relationship with a family physician for 
ongoing management of his blood pressure medication. 

In April 2004 the Veteran underwent arthroscopic medial 
meniscectomy and chondroplasty of the right knee for a torn 
medial meniscus and chondromalacia of the medial femoral 
condyle. 

On September 27, 2004, the Veteran underwent a total left 
knee replacement.  

In March 2007 Dr. Couch, who performed the April 2004 right 
knee surgery on the Veteran, reported that the Veteran had a 
long history of bilateral knee pain and a history of a number 
of cartilaginous and ligamentous injuries of the left knee. 
He had fallen in 2002 due to his left knee and had injured 
his right knee. A subsequent MRI revealed a right torn medial 
meniscus. It was stated that the Veteran's right knee 
disability was related to his service-connected left knee 
disorder which had caused him to fall, injuring the right 
knee in 2002. 

At the December 2007 travel Board hearing the Veteran 
testified that the physician that performed his right knee 
surgery had written that the right knee disorder was due to 
the service-connected left knee disorder. Pages 8 and 9 of 
that transcript. He testified that he noticed that his blood 
pressure readings during service were elevated but he was 
never treated for it during service because he was on light 
duty due to his service-connected left knee. Page 18. His 
mother, who was a mid-wife, had given him things, like 
garlic, to keep his blood pressure down and he continued with 
this for a long time. After service, when he hurt his leg 
again and was in pain, he went to a physician who found that 
the Veteran had an elevated blood pressure and so, in the 
1980s, he was placed on blood pressure medication. Even 
before he began taking blood pressure medication in the 1980s 
he had been treated for high blood pressure by his mother, a 
mid-wife ever, since his discharge from service. Pages 19 and 
20. His mother was now deceased. Page 20. Thus, he had been 
treated for high blood pressure continuously since service 
discharge. Page 20. His private physician, Dr. McDaniels, 
after reviewing the service treatment records had stated that 
the hypertension was of service origin. Pages 22 and 23. 
Also, Dr. Campbell had recommended that VA address the 
Veteran's high blood pressure. Page 27 thru 29. The Veteran 
further testified that if the physicians he had seen years 
ago were still living they would have something in their 
files about treating him for high blood pressure. Page 30. 
For the most part, he had been medicated by his mother, a 
mid-wife. Page 31. 

On VA examination in December 2008, pursuant to the May 2008 
Board remand, the claim file and service treatment records in 
particular, were reviewed by a physician's assistant. It was 
noted that the Veteran had had right knee pain since 
sustaining trauma in January 2002. The Veteran's hypertension 
was currently fairly well controlled. It was noted that 
essential hypertension was not caused by degenerative joint 
disease and the Veteran's hypertension was absolutely not 
caused by or a result of his service-connected left knee 
disorder. 

After a physical examination the diagnoses were that the 
right knee disorder was less likely as not caused by or a 
result of active military service and was less likely as not 
caused by or a result of the service-connected left knee 
disorder. Also, essential hypertension was not caused by or a 
result of the service-connected left knee disorder. 

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1131 (West 2002). Service 
connection requires that there be (1) medical evidence of a 
current disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability. Dalton v. Nicholson, 21 Vet. App. 23, 
36 (2007). 

Certain conditions, such as osteoarthritis and hypertension, 
will be presumed to have been incurred in service if 
manifested to a compensable degree within 1 year after 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Secondary service connection is awarded when a disability is 
proximately due to or the result of, or permanently 
aggravated by, a service-connected disorder.  38 C.F.R. 
§ 3.310(a) and (b). This requires (1) evidence of a current 
disability; (2) a service-connected disability; and (3) 
evidence establishing a nexus between the service-connected 
disability and the claimed disability. Wallin v. West, 11 
Vet. App. 509, 512 (1998). 

If the preponderance of the evidence is against the claim, it 
is denied but if the preponderance of the evidence supports 
of the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  



Analysis

Initially, the Board notes that the Veteran attacks the VA 
opinion obtained in December 2008 because it was rendered by 
a physician's assistant. 

"We have never required, nor do we intend to do so here, 
that medical examinations under section 5103A only be 
conducted by physicians." Cox v. Nicholson, 20 Vet. 
App. 563, 569 (2006) (per curiam) (citing Goss v. Brown, 9 
Vet. App. 109, 114 (1996) holding that nurse's statements 
regarding nexus were sufficient to make a claim well 
grounded.). 

"VA satisfied its duty to assist when it provided a medical 
examination performed by one able to provide competent 
medical evidence." Cox v. Nicholson, 20 Vet. App. 563, 569 
(2006) (per curiam).  

"A physician's assistant is competent to provide medical 
evidence under 38 C.F.R. § 3.159(a)(1).  A physician's 
assistant is defined as "one who has been trained in an 
accredited program and certified by an appropriate board to 
perform certain of a physician's duties, including ... 
physical examination, diagnostic tests, treatment, certain 
minor surgical procedures, etc., all under the responsible 
supervision of a licensed physician."  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1434 (30th ed.2003).  Because a 
physician's assistant is qualified through training to 
provide such examinations under the supervision of a licensed 
physician (indisputably competent to provide medical 
opinions), the Court concludes that VA satisfied its duty to 
assist when the VA examination was conducted by a physician's 
assistant under the supervision of a licensed physician."  
Johnson v. Nicholson, No. 03-1274, slip op. (U.S. Vet. App. 
Feb. 7, 2007) (nonprecedential single Judge memorandum 
decision) citing Cox (Byron) v. Nicholson, 20 Vet. App. 563 
(2007) (duty to assist satisfied when an examination was 
performed by a nurse practitioner). 

"[B]y definition a physician's assistant is qualified 
through training to provide examinations; however, those 
examinations must be conducted under the supervision of a 
licensed physician who is indisputably competent to provide 
medical opinions."  Quintanilla v. Nicholson, No.04-2277, 
slip op. at 4 (U.S. Vet. App. Mar. 26, 2007) (nonprecedential 
Memorandum decision).  

The Board may not reject an opinion of a health care provider 
merely because of the level of his or her training.  See Goss 
v. Brown, 9 Vet. App. 109 (1996) (to qualify as an expert, a 
person need not be licensed to practice medicine, but just 
have special knowledge and skill in diagnosing and treating 
ailments).  See also Black v. Brown, 10 Vet. App. 297, 284 
(1997) (in evaluating the probative value of medical 
statements, the Board must look at factors such as the 
individual knowledge and skill in analyzing medical data). 

Accordingly, the Board finds that the opinions rendered upon 
the VA examination in December 2008 constitute competent 
evidence within the meaning of 38 C.F.R. § 3.159(a)(2) 
(defining competent lay evidence). 

Right Knee

Initially, the Board observes that it is neither shown nor 
contended that the Veteran had right knee disability during 
active service. As to this, the service treatment record in 
1958 pertaining to the "right" knee was clearly a mere 
clerical error since the contemporaneous service treatment 
records show that he was at that time being treated for left 
and not right knee disability. No form of right knee 
pathology, including arthritis, is shown for many years after 
active service. 

It is undisputed that the Veteran now has right knee 
disability. Thus, the remaining question is whether there is 
a nexus between the claimed right knee disability and the 
service-connected left knee disorder. 

In this regard, there are three medical opinions on file. 
First, the 2008 VA opinion found no causal relationship 
between the left and knee disorders but did not address 
whether the right knee disorder was aggravated by the 
service-connected left knee disorder. Second, the 2004 
private opinion also suggests that there is no causal 
relationship but indicated that the right knee disorder could 
be aggravated by the service-connected left knee disorder. 
Thirdly, the 2002 VA opinion noted a possible relationship 
but indicated that the possibility was somewhat speculative. 
However, it must also be noted that the examiner stated that 
he could not stated that there was a relationship to "a 
degree of medical certainty" or even as likely as not that 
the right knee disorder was due to the left knee disability. 
This third opinion also did not address the question of 
whether the claimed right knee disorder was aggravated by the 
service-connected left knee disorder. 

In sum, all of the medical opinions agree that the claimed 
right knee disorder was not caused by, i.e., is not 
proximately due to or the result of the service-connected 
left knee disorder. However, only one opinion addresses the 
question of aggravation of the right knee disorder by the 
service-connected left knee disorder and that opinion, the 
private opinion in 2004, is positive and is probative 
evidence in favor of the claim. Moreover, there is no other 
competent medical evidence on file which rebuts the 2004 
private medical opinion that the right disability is 
aggravated by the service-connected left knee disorder.

Accordingly, with the favorable resolution of doubt, service 
connection for osteoarthritis of the right knee is granted on 
the basis of being aggravated by the service-connected left 
knee disorder. 

Hypertension

The Veteran has alleged that he was informed during service 
that he had hypertension. However, the service treatment 
records show that of seven recorded blood pressure readings 
there was only one instance of his having even a borderline 
diastolic reading of 90. In fact, when evaluated during 
service, it was because he had a heart murmur, which was not 
confirmed on examination. His blood pressure in1960 was 
within normal limits and even mild cardiomegaly was not shown 
until 1980 and hypertension is not shown to have been 
diagnosed prior to 2000. 

As to the private medical opinion in 2003 that hypertension 
began during active service, while the service treatment 
records were review by that private physician, the opinion 
does not explain why there are no instances of clearly 
elevated blood pressure readings during active service. Nor 
does the opinion offer any explanation of why there are not 
elevated blood pressure readings for many years after service 
or why hypertension was not formally diagnosed until 2000. It 
is also unclear whether the opinion relied upon some history 
related by the Veteran but, if so, the history was not 
reported. 

"In order for an expert's opinion to be based upon the facts 
or data of a case, those facts or data must be disclosed to 
or perceived by the expert prior to rendering an opinion, 
otherwise the opinion is merely conjecture and of no 
assistance to the trier of fact."  Bielby v. Brown, 7 Vet. 
App. 260, 268 (1994).  A bare conclusion, even one by a 
medical professional, is not probative without a factual 
predicate.  Generally see Miller v. West, 11 Vet. App. 345, 
347 (1998).  

Accordingly, the Board finds that the 2002 private medical 
opinion is of no probative value in the absence of a 
supporting factual framework. 

The Veteran seeks to establish continuity of symptomatology 
of hypertension after service, even though the Board 
concludes that hypertension is not shown during service. 

Here, the Veteran has testified that he received treatment 
after service, in the form of home remedies, from his mother 
who was a mid-wife. However, the Board finds that even 
assuming that the Veteran's mother was a mid-wife, this does 
not transform the Veteran's testimony that taking garlic 
after military service for alleged treatment of hypertension 
into competent medical evidence. There was no testimony that 
the Veteran's mother took any blood pressure readings or 
otherwise had the training, education or skill to diagnosis 
or prescribe competent treatment for hypertension. 

In this regard, "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2006) (a 
layperson can identify a simple condition, like a broken leg, 
but not complex matters, e.g. a form of cancer). 

The credibility of lay statements may not be refuted solely 
by the absence of corroborating medical evidence. Such 
absence is a factor in determining credibility, Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed.Cir. 2006). Other factors 
are the lapse of time in recollecting events attested to, 
prior conflicting statements, bias, and interest. 

This competency determination requires a two-step analysis. 
First is whether the disability is capable of lay 
observation. See Jandreau, Id., (shoulder dislocation or, in 
a footnote at page 1377, a broken leg but not a form or 
cancer); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) 
(varicose veins); Clyburn v. West, 12 Vet. App. 296, 302 
(1999) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (flat feet); cf. Woehlaert v. Nicholson, 21 Vet. 
App. 456, 462 (2007) (rheumatic fever isn't capable of lay 
diagnosis).  If so, the second step is to weigh it against 
the other evidence of record-including whether the claimant 
has or has not provided any inservice records documenting 
inservice injury or disability. Robinson v. Shinseki, No. 
2008-7096, slip op. at 6 (Fed. Cir. March 3, 2009); 2009 WL 
524737 (C.A. Fed.). 

Here, the Veteran's testimony of alleged postservice 
treatment by his mother, in the form of taking garlic for 
hypertension, is not the type of observable symptoms, despite 
his testimony of having dizziness from hypertension at 
service discharge and thereafter, to which lay evidence is 
competent to constitute competent evidence. Rather, it is 
neither competent medical nor competent lay evidence of his 
having had hypertension in the immediate postservice years 
and, so, fails to establish continuity of symptomatology. See 
38 C.F.R. § 3.159(a)(1) and (2) (defining competent medical 
and lay evidence). Further, it fails to establish that 
hypertension manifested to any degree within the first 
postservice year. 



Lastly, the 2008 VA medical opinion of there being no 
relationship between the claimed hypertension and the 
service-connected left knee disorder was one of certainty 
and, so, refutes the Veteran's own opinion that pain from his 
left knee disability raised his blood pressure, i.e., caused 
or aggravated his hypertension. 

Accordingly, service connection for hypertension is not 
warranted. 

ORDER

Service connection for osteoarthritis of the right knee, 
claimed as secondary to service-connected residuals of left 
knee trauma, is granted. 

Service connection for hypertension is denied. 



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


